United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0385
Issued: August 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2014 appellant filed a timely appeal of a November 13, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden to terminate her compensation benefits
effective November 16, 2014.

1

Appellant filed a timely request for oral argument. After exercising its discretion pursuant to 20 C.F.R.
§ 501.5(a), by order dated May 6, 2015, the Board denied her request on the grounds that her arguments could be
adequately addressed in a decision based on a review of the case record. Order Denying Request for Oral
Argument, Docket No. 15-385 (issued May 6, 2015).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 2, 1985 appellant, then a 29-year-old mail handler, filed a traumatic injury
claim alleging that she tore a nail on her right big toe when a wheel ran over her foot. OWCP
accepted the claim for great right toe contusion and assigned OWCP File No. xxxxxx205.
On October 5, 1985 appellant, then a 30-year-old mail handler filed a traumatic injury
claim alleging that on October 4, 1985 she pulled a muscle in her right knee while pulling on a
jammed mail container. OWCP accepted the claim for right knee sprain, lateral collateral
ligament; strained right hamstring, right knee subluxation, permanent aggravation of
degenerative right patella facet changes; right patellae chondromalacia; and closed right
dislocation of patella.
OWCP combined File No. xxxxxx205 with File No. xxxxxx269, listing the latter as the
master file number.
By letter dated March 14, 1986, the employing establishment informed appellant that it
had terminated her employment effective March 13, 1986.
OWCP issued a loss of wage-earning capacity (LWEC) determination on November 16,
1987 reducing appellant’s wage-loss compensation based on her ability to earn wages in her
position of medical unit secretary.
The record reveals that appellant underwent vocational rehabilitation and obtained her
license as a lab technician with the State of Florida: Health and Rehabilitation Service, Public
Health Unit. In a notice dated November 23, 1992, OWCP proposed to reduce appellant’s
compensation because the position of lab technician fairly and reasonably represented her wageearning capacity.
By decision dated January 6, 1993, OWCP determined that modification of the
November 16, 1987 LWEC was not warranted as her current pay rate for the position of lab
technician was the same as the rated position of medical unit secretary.
On June 30, 2014 OWCP referred appellant for a second opinion evaluation with
Dr. Robert Allen Smith, a Board-certified orthopedic surgeon, to determine appellant’s current
status. In a July 22, 2014 report, Dr. Smith noted the claim had been accepted for lateral
collateral right knee ligament sprain, dislocation of right knee patella, and right knee patella
chondromalacia. A physical examination revealed no gross right knee instability, normal patella
track, and no chondromalacia due to the total knee replacement. Dr. Smith noted that appellant
underwent bilateral total knee replacement in 2004. OWCP did not authorize the total right knee
replacement surgery as it determined that the surgery was unrelated to the accepted 1985
employment injury. Dr. Smith concluded that all of her employment-related conditions had
resolved and that she required no further medical treatment. He determined that appellant was

2

disabled from returning to her date-of-injury position based on the bilateral total knee
replacements, but was capable of performing sedentary work.3
On September 16, 2014 OWCP issued a notice proposing to terminate appellant’s
compensation benefits. It found that the weight of the evidence that her accepted conditions had
resolved with no residuals resided with the opinion of Dr. Smith, a second opinion physician.
In a letter dated October 10, 2014, appellant indicated her disagreement with the proposal
to terminate her compensation benefits as she continued to have residuals from her accepted
employment injury. She submitted a September 26, 2014 report from Dr. Jonathan P. Garino, a
treating Board-certified orthopedic surgeon, diagnosing obesity and status bilateral knee joint
replacement. A physical examination of the right knee revealed a normal gait, no swelling, no
tenderness, and no limitation on flexion or extension. Dr. Garino reported instability tests were
negative. In an attached work capacity evaluation form, he indicated that appellant was capable
of working an eight-hour day with restrictions. The restrictions included up to one hour of
standing or walking and no twisting, bending/stooping, pushing, pulling, kneeling, lifting,
swatting, and climbing.
By decision dated November 13, 2014, OWCP finalized the termination of her
compensation benefits to become effective November 16, 2014.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to her federal employment, it may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8

3

By decision dated February 25, 2004, OWCP denied authorization for bilateral knee replacements as not
warranted due to the accepted injuries. An OWCP hearing representative affirmed this denial on May 16, 2005.
4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

7

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

3

ANALYSIS
OWCP accepted the conditions right toe contusion, right knee sprain, lateral collateral
ligament; strained right hamstring, right knee subluxation, permanent aggravation of
degenerative right patella facet changes; right patellae chondromalacia; and closed right
dislocation of patella as being caused by the September 2 and October 4, 1985 employment
injuries. By decision dated November 13, 2014, it terminated appellant’s compensation benefits.
OWCP found that the weight of the evidence rested with the opinion of Dr. Smith, an OWCP
referral physician, who concluded that appellant no longer had any disability or residuals due to
her accepted employment conditions.
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits based on the opinion of Dr. Smith, an OWCP referral physician, who
reviewed the complete history of appellant’s employment injury, medical treatment and the
statement of accepted facts concerning the work accepted conditions: right toe contusion, right
chondromalacia patellae, right hamstring muscle sprain, right patella subluxation, permanent
aggravation of right patella facet degenerative changes, and right dislocated patella. Dr. Smith
reported essentially normal findings on physical examination and noted no objective evidence of
the accepted employment conditions. He found that appellant no longer had any residuals or
disability due to her accepted October 4, 1985 employment injury. A physical examination
revealed no right knee instability, a normal patella track and no chondromalacia. Dr. Smith
concluded that appellant’s current condition and disability were due to her bilateral total knee
replacements, which were unrelated to the accepted conditions.
The weight of the medical opinion is determined by the opportunity for and thoroughness
of examination, the accuracy and completeness of the physician’s knowledge of the facts of the
case, the medical history, the care of analysis manifested and the medical rationale expressed in
support of stated conclusions.9 Dr. Smith fully discussed the history of injury and noted that
there were no objective findings to establish that appellant had any continuing employmentrelated residuals or disability. The Board finds his opinion is detailed, well rationalized and
based upon a complete and accurate history. The Board finds that Dr. Smith’s opinion represents
the weight of the medical evidence. OWCP met its burden of proof to terminate compensation.
Dr. Garino diagnosed status post bilateral knee joint replacement and obesity and
provided work restrictions. While he opined that she was capable of working with restrictions,
he provided no rationale for this limitation to show that it is causally related to appellant’s
accepted employment conditions. Dr. Garino, however, provided no opinion as to whether
appellant continued to have residuals of her accepted conditions. As such, his report is of
diminished probative value.10

9

See K.W., 59 ECAB 271 (2007); Ann C. Leanza, 48 ECAB 115 (1996).

10

T.M., Docket No. 08-975 (issued February 6, 2009); T.F., 58 ECAB 128 (2006) (a medical report is of limited
probative value on a given medical question if it is unsupported by medical rationale); see also S.D., 58 ECAB 713
(2007) (the Board has held that a medical opinion not fortified by medical rationale is of little probative value).

4

The Board finds that OWCP properly terminated compensation benefits effective
November 16, 2014 because appellant no longer suffered from any residuals related to her
accepted employment condition and will affirm that decision.
On appeal, appellant disagrees with OWCP’s reliance on Dr. Smith’s opinion to find that
she no longer had any residuals or disability due to her accepted right knee conditions. As
explained above, the medical evidence establishes that her accepted condition had resolved with
no residuals. The record contains no physician’s opinion, with supporting rationale based on the
objective evidence, that appellant continued to have residuals of the accepted employment
condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective November 16, 2014 on the grounds that she no longer had any residuals or disability
causally related to her accepted employment-related injuries.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 13, 2014 is affirmed.
Issued: August 19, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

